     4:20-cv-00788-TER         Date Filed 04/15/21      Entry Number 47       Page 1 of 14




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

ROBERT WHITMORE, III,               )            Civil Action No.: 4:20-cv-0 788-TER
              Plaintiff,            )
                                    )
             -vs-                   )
                                    )                           ORDER
ANDREW M. SAUL,                     )
Commissioner of Social Security;    )
                    Defendant.      )
___________________________________ )

       This is an action brought pursuant to Section 205(g) of the Social Security Act, as amended,

42 U.S.C. Section 405(g), to obtain judicial review of a “final decision” of the Commissioner of

Social Security, denying Plaintiff’s claim for disability insurance benefits(DIB). The only issues

before the Court are whether the findings of fact are supported by substantial evidence and whether

proper legal standards have been applied. This action is proceeding before the undersigned by

voluntary consent pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. Proc. R. 73.

                               I. RELEVANT BACKGROUND

A.     Procedural History

       Plaintiff filed an application for DIB on April 24, 2018, alleging inability to work since

March 15, 2018. (Tr. 39). His claims were denied initially and upon reconsideration. Thereafter,

Plaintiff filed a request for a hearing. A hearing was held on March 28, 2019, at which time

Plaintiff, represented, testified. (Tr. 39). The Administrative Law Judge (ALJ) issued an

unfavorable decision on May 13, 2019, finding that Plaintiff was not disabled within the meaning

of the Act. (Tr. 39-50). Plaintiff submitted additional evidence to the Appeals Council. Plaintiff

filed a request for review of the ALJ’s decision, which the Appeals Council denied on January 7,

2020, making the ALJ’s decision the Commissioner’s final decision:
     4:20-cv-00788-TER          Date Filed 04/15/21       Entry Number 47         Page 2 of 14




       You submitted medical evidence from Lexington Brain and Spine Institute dated
       June 30, 2017 (1 page). This evidence is not new because it is a copy of Exhibit B2F,
       page 11. We did not exhibit this evidence.

       You also submitted medical evidence from Newberry County Memorial Hospital and
       Lexington Medical Center dated November 25, 2013 through May 28, 2016 (5
       pages). We find this evidence does not show a reasonable probability that it would
       change the outcome of the decision. We did not exhibit this evidence.

       You submitted medical evidence from Midlands Internal Medicine dated December
       10, 2019 through December 22, 2019 (11 pages) and Lexington Medical Center dated
       June 14, 2019 (3 pages). The Administrative Law Judge decided your case through
       May 13, 2019. This additional evidence does not relate to the period at issue.
       Therefore, it does not affect the decision about whether you were disabled beginning
       on or before May 13, 2019.

       If you want us to consider whether you were disabled after May 13, 2019, you need
       to apply again. If you file a new claim for disability insurance benefits within 6
       months after you receive this letter, we can use May 17, 2019, the date of your
       request for review, as the date of your new claim. The date you file a new claim can
       make a difference in the amount of benefits we can pay.

       You have the right to file a new application at any time, but filing a new application
       is not the same as filing a civil action. If you disagree with our action and file a new
       application instead of filing a civil action, you might lose some benefits or not qualify
       for any benefits. So, if you disagree with our action, you should file a civil action
       within 60 days as described below.

(Tr. 1-3). Plaintiff filed this action pro se on February 20, 2020. Plaintiff thereafter sent numerous

medical records to the court, totaling over 350 pages. See ECF Nos. 1, 7, 11, 23, 28, 30, 31, 32, 36,

37, 39, 41, 46-1.

B.     Plaintiff’s Background and Medical History

       Plaintiff was born on September 28, 1970, and was forty-seven years old on the alleged onset

date. (Tr. 48). Plaintiff had at least a high school education and had past relevant work as a driver

helper, construction worker, sander operator, and skin-peeling operator. (Tr. 48). Plaintiff alleges

disability initially due to right hand carpal tunnel, stomach/hernia surgery, and spine problems. (Tr.


                                                  2
       4:20-cv-00788-TER       Date Filed 04/15/21       Entry Number 47         Page 3 of 14




98).

C.      The ALJ’s Decision

        In the decision of May 13, 2019, the ALJ made the following findings of fact and conclusions

of law (Tr. 39-50):

        1.     The claimant meets the insured status requirements of the Social Security Act
               through December 31, 2022.

        2.     The claimant has not engaged in substantial gainful activity since March 15,
               2018, the alleged onset date (20 CFR 404.1571 et seq.).

        3.     The claimant has the following severe impairments: degenerative disc disease
               of the cervical spine, status post fusion; bilateral carpal tunnel syndrome;
               right ulnar neuropathy; and obesity (20 CFR 404.1520(c)).

        4.     The claimant does not have an impairment or combination of impairments
               that meets or medically equals the severity of one of the listed impairments
               in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525
               and 404.1526).

        5.     After careful consideration of the entire record, I find that the claimant has
               the residual functional capacity to perform light work as defined in 20 CFR
               404.1567(b), except that he can perform only occasional climbing of ramps
               or stairs and can never climb ladders, ropes, or scaffolds. He can perform
               only occasional balancing, stooping, kneeling, crouching, and crawling. He
               can perform no more than occasional overhead reaching with the right upper
               extremity. He can perform no more than frequent reaching in all other
               directions with the right upper extremity. He can perform no more than
               frequent fingering bilaterally.

        6.     The claimant is capable of performing past relevant work as a skin-peeling
               Operator (DOT# 525.685-030 (SVP 2)). This work does not require the
               performance of work-related activities precluded by the claimant's residual
               functional capacity (20 CFR 404.1565).

        7.     The claimant has not been under a disability, as defined in the Social Security
               Act, from March 15, 2018, through the date of this decision (20 CFR
               404.1520(f)).




                                                 3
     4:20-cv-00788-TER          Date Filed 04/15/21       Entry Number 47         Page 4 of 14




                                         II. DISCUSSION

       Plaintiff generally raises issues regarding surgery in 2016(two years before the alleged onset

date), diarrhea, and that in 2020 a different doctor wrote what was wrong with him. (ECF No. 37 at

1). Plaintiff alleges generally he also has difficulty with his hands and spine. (ECF No. 37). In

response to Defendants’ brief, Plaintiff alleges he has been working in pain since 2013 and needed

surgery then but was made to wait until 2020. To the reply brief, Plaintiff attached a note from Dr.

Rashti dated 8/17/20. (ECF No. 41-1). Of note, Dr. Rashti makes no opinion as to if the statement

applies retroactively in time or how far backwards his statement goes in time; Dr. Rashti appears to

state it is Plaintiff’s current condition in August 2020. (ECF No. 41-1). Other records from 2016,

2017, 2020, and December 10, 2019, are also attached to the reply brief. (ECF No. 41-1).

       The relevant time period before the ALJ and before this court is March 15, 2018 through May

13, 2019.

       Defendant argues Plaintiff worked extensively after his surgeries and the record contains few

reports of diarrhea with providers responding that he needed to focus on improving his diet.

Defendant also argues the remedy for Plaintiff’s current gastrointestinal issues is to apply again for

benefits. (ECF No. 40). Defendant argues the ALJ fully evaluated Plaintiff’s spine allegations.

A.     LEGAL FRAMEWORK

       1.      The Commissioner’s Determination–of–Disability Process

       The Act provides that disability benefits shall be available to those persons insured for

benefits, who are not of retirement age, who properly apply, and who are under a “disability.” 42

U.S.C. § 423(a). Section 423(d)(1)(A) defines disability as: the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can


                                                  4
     4:20-cv-00788-TER          Date Filed 04/15/21      Entry Number 47         Page 5 of 14




be expected to result in death or which has lasted or can be expected to last for at least 12

consecutive months. 42 U.S.C. § 423(d)(1)(A).

       To facilitate a uniform and efficient processing of disability claims, regulations promulgated

under the Act have reduced the statutory definition of disability to a series of five sequential

questions. See, e.g., Heckler v. Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and

noting the “need for efficiency” in considering disability claims). An examiner must consider the

following: (1) whether the claimant is engaged in substantial gainful activity (“SGA”); (2) whether

he has a severe impairment; (3) whether that impairment meets or equals an impairment included

in the Listings;1 (4) whether such impairment prevents claimant from performing PRW;2 and (5)

whether the impairment prevents him from doing SGA. See 20 C.F.R. § 404.1520. These

considerations are sometimes referred to as the “five steps” of the Commissioner’s disability

analysis. If a decision regarding disability may be made at any step, no further inquiry is necessary.

20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can find claimant disabled or not



       1
         The Commissioner’s regulations include an extensive list of impairments (“the Listings”
or “Listed impairments”) the Agency considers disabling without the need to assess whether
there are any jobs a claimant could do. The Agency considers the Listed impairments, found at
20 C.F.R. part 404, subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals all criteria of any
of the Listed impairments for at least one year, he will be found disabled without further
assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To meet or equal one of these Listings, the
claimant must establish that his impairments match several specific criteria or be “at least equal
in severity and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493 U.S.
521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on
claimant to establish his impairment is disabling at Step 3).
       2
         In the event the examiner does not find a claimant disabled at the third step and does not
have sufficient information about the claimant’s past relevant work to make a finding at the
fourth step, he may proceed to the fifth step of the sequential evaluation process pursuant to 20
C.F.R. § 404.1520(h).

                                                  5
     4:20-cv-00788-TER         Date Filed 04/15/21       Entry Number 47        Page 6 of 14




disabled at a step, Commissioner makes determination and does not go on to the next step).

       A claimant is not disabled within the meaning of the Act if he can return to PRW as it is

customarily performed in the economy or as the claimant actually performed the work. See 20

C.F.R. Subpart P, § 404.1520(a), (b); Social Security Ruling (“SSR”) 82–62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of the Act. 42 U.S.C. §

423(d)(5).

       Once an individual has made a prima facie showing of disability by establishing the inability

to return to PRW, the burden shifts to the Commissioner to come forward with evidence that

claimant can perform alternative work and that such work exists in the regional economy. To satisfy

that burden, the Commissioner may obtain testimony from a VE demonstrating the existence of jobs

available in the national economy that claimant can perform despite the existence of impairments

that prevent the return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he is unable to perform

other work. Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); see generally Bowen v. Yuckert,

482 U.S. 137, 146 n.5 (1987) (regarding burdens of proof).

       2.      The Court’s Standard of Review

       The Act permits a claimant to obtain judicial review of “any final decision of the

Commissioner [ ] made after a hearing to which he was a party.” 42 U.S.C. § 405(g). The scope of

that federal court review is narrowly-tailored to determine whether the findings of the Commissioner

are supported by substantial evidence and whether the Commissioner applied the proper legal

standard in evaluating the claimant’s case. See id.; Richardson v. Perales, 402 U.S. 389, 390 (1971);

Walls, 296 F.3d at 290 (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).


                                                 6
     4:20-cv-00788-TER          Date Filed 04/15/21       Entry Number 47         Page 7 of 14




       The court’s function is not to “try these cases de novo or resolve mere conflicts in the

evidence.” Vitek v. Finch, 438 F.2d 1157, 1157-58 (4th Cir. 1971); see Pyles v. Bowen, 849 F.2d

846, 848 (4th Cir.1988) (citing Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the

court must uphold the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson, 402 U.S. at 390, 401; Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005). Thus, the court must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is rational. See Vitek, 438 F.2d

at 1157-58; see also Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). If there is substantial

evidence to support the decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

B.     ANALYSIS

       Plaintiff generally raises issues regarding surgery in 2016, diarrhea, and that in 2020 a

different doctor wrote what was wrong with him. (ECF No. 37). Plaintiff alleges generally he also

has difficulty with his hands and spine. (ECF No. 37). “My hands flare up when I am working and

my spine surgery is bothering me.” (ECF No. 37). Plaintiff alleges Amazon fired him in March 2018

for going to the restroom. (ECF No. 37). In response to Defendants’ brief, Plaintiff alleges he has

been working in pain since 2013 and needed surgery then but was made to wait until 2020. Plaintiff

alleges it took Plaintiff awhile to learn the computer at Amazon. Plaintiff alleges his symptoms all

started after his 2016 surgery. (ECF No. 41).

       To the reply brief, Plaintiff attached a note from Dr. Rashti dated 8/17/20: “He has had an

extensive workup and a couple of procedures performed by myself. He has been having difficulty


                                                  7
     4:20-cv-00788-TER          Date Filed 04/15/21      Entry Number 47        Page 8 of 14




with diarrhea and this has affected his job and social interactions. He will continue to follow up in

my office to help identify the etiology and help improve/resolve this problematic medical concern,

but his condition has continued and he still has had difficulty maintaining a job because of this

problem.” (ECF No. 41-1). Of note, Dr. Rashti makes no opinion as to if the statement goes

backwards in time or how far backwards his statement applies; the statement appears to state it is

Plaintiff’s current condition in August 2020. (ECF No. 41-1). Other records from 2016, 2017, 2020,

and December 10, 2019, are also attached to the reply brief. (ECF No. 41-1).

       The relevant time period before the ALJ and before this court is March 15, 2018 through May

13, 2019.

       Defendant argues Plaintiff worked after his 2016 surgeries that Plaintiff asserts are when his

problems began and the record contains few reports of diarrhea with providers responding that he

needed to focus on improving his diet. Defendant also argues the remedy for Plaintiff’s current

gastrointestinal issues is to apply again for benefits. (ECF No. 40). Defendant argues the ALJ fully

evaluated Plaintiff’s spine allegations.

Records Submitted to the Court

       The evidence submitted to the court is outside the relevant time period before the ALJ, which

was March 15, 2018 through May 13, 2019. Pursuant to the sixth sentence of 42 U.S.C. § 405(g),

a court may remand on the basis of additional evidence not presented to the agency “only upon a

showing that there is new evidence which is material and that there is good cause for the failure to

incorporate such evidence into the record in a prior proceeding.” 42 U.S.C. § 405(g). Plaintiff makes

no specific arguments as to these requirements. These records are not material as they predate or

post-date the relevant time period before the ALJ. The same is true of Dr. Rashti’s statement after


                                                 8
     4:20-cv-00788-TER         Date Filed 04/15/21       Entry Number 47        Page 9 of 14




the relevant time period regarding Plaintiff’s current state; moreover, Dr. Rashti’s statement does

not provide any specific functional limitations. Well after the Plaintiff brief submission deadline,

Plaintiff sent a one page medical form from Premier Disability Services, LLC from Dr.

Bkattackarsee dated March 2021, which stated Plaintiff was unable to work due to continuous

recurrent diarrhea and was unable to use hands due to neuropathy. (ECF No. 46-1). It also stated

Plaintiff’s impairments were expected to last at least 12 months and gave no indication of any

retroactivity. (ECF No. 46-1). To be considered “material,” additional evidence must relate to the

relevant period. 20 C.F.R. § 404.970(a)(5). Moreover, there is nothing in these records to explicitly

link the later evidence. If Plaintiff believes his condition has changed since the May 2019 decision,

the appropriate remedy is to file a new application. See 20 CFR § 404.620(a)(2). Such records do

not provide a basis for remand.

Hands/Upper Extremity/Spine

       The ALJ found degenerative disc disease of the cervical spine, status post fusion as one of

Plaintiff’s severe impairments. (Tr. 41). Other back issues were found to be non-severe:

       I have considered the claimant's testimony and statements that he has problems with
       lower back pain, which affects his ability to bend and stoop (Exhibit B3E p. 2).
       However, the claimant's results on lumbar x-ray were normal in most respects in
       November 2017. He had small marginal osteophytes off the superior endplates of L4
       and L5. Other than that, his lumbar spine had normal alignment and curvature, with
       no evidence of fracture. The disc spaces were well maintained and the facets were
       within normal limits (Exhibit B4F p. 37). Physical examinations of the claimant's
       lumbar spine and musculoskeletal system have been normal (Exhibit B8F p. 4;
       Exhibit B12F p. 5; Exhibit B14F p. 2). Based on this evidence, I find that the
       claimant does not have a medically determinable impairment of the lumbar spine. In
       the alternative, considering the very limited findings on x-ray and the lack of a
       diagnosis, I find that the claimant's lower back problems are not a severe impairment
       for purposes of this decision. His lower back problems are fully accommodated by
       the exertional and postural restrictions given below.



                                                 9
       4:20-cv-00788-TER        Date Filed 04/15/21        Entry Number 47         Page 10 of 14




(Tr. 42). The ALJ also found Plaintiff did not exhibit the clinical signs to meet the spinal disorder

Listing 1.04, noting that Plaintiff had normal findings on physical examination during post-surgery

primary care visits, despite complaints of persistent neck pain, citing Exhibit B8F pp. 4 and 8. (Tr.

43).

         The ALJ found bilateral carpal tunnel syndrome and right ulnar neuropathy as two of

Plaintiff’s severe impairments. (Tr. 41). “His most recent NCV/EMG findings showed no evidence

of CTS on the right, but did show mild-to-moderate ulnar neuropathy at the right elbow (Exhibit

B2F).” (Tr. 43). “The claimant experienced improvements in pain and upper extremity weakness

following the surgery on his cervical spine (Exhibit B3F pp. 41-42). He had normal findings on

physical examination at his neurosurgery clinic in January 2018 (Exhibit B7F p. 5).” (Tr. 43). “He

testified to problems with burning and tingling in his bilateral upper extremities. However, he did

not say that he was incapable of using his upper extremities for purposes of completing basic daily

activities. I conclude, therefore, that the claimant does not meet the criteria of Listing 1.02.” (Tr.

43).

         The ALJ considered Plaintiff’s testimony that he had pain in his hands and right arm when

returning to work. Plaintiff reported he had trouble reaching overhead on the right and picking up

small or large objects over the workday. Plaintiff used Bengay and muscle rub at home for hand pain

relief. (Tr. 44). Plaintiff reported tingling and burning in his wrists, hands, and fingers. (Tr. 44). The

ALJ considered Plaintiff’s testimony of pain in his neck and lower back that worsens with turning

his head and that he cannot stand for long periods. Plaintiff returned to work after cervical surgery

prior to the alleged onset date. (Tr. 44)

         Prior to the onset date, Plaintiff was seen for his complaints. (Tr. 44-45). Plaintiff had


                                                   10
     4:20-cv-00788-TER        Date Filed 04/15/21       Entry Number 47        Page 11 of 14




surgery in September 2017. (Tr. 44-45). “His issues with tingling in his upper extremities had

improved since the operation on his cervical spine in September 2017.” (Tr. 45). Plaintiff completed

physical therapy prior to the alleged onset date and reported in December 2017 he was doing alright

and his neck was coming along. (Tr. 46).

       Plaintiff was assaulted on December 22, 2017, and Plaintiff’s neurosurgeon prescribed

additional physical therapy. Plaintiff had 5/5 strength, stable gait, normal range of motion with

normal imaging. (Tr. 46).

       On March 28, 2018, Plaintiff was seen by primary care for neck pain. Short term NSAID use

and a neck roll was recommended. Plaintiff was to wear splints at night for carpal tunnel. Plaintiff

was instructed to follow up with his surgeon, but the record appears he did not. (Tr. 46). Plaintiff

reported continued neck pain. Splints provided relief for carpal tunnel. (Tr. 46). In January 2019,

Plaintiff was seen in the emergency room for a fall and spine imaging showed stable fusion.

Plaintiff’s final primary care visit before the ALJ’s decision was in March 2019. Plaintiff did not

complain regarding his neck or upper extremities at that visit. (Tr. 46).

       The ALJ found the evidence of record was not fully consistent with Plaintiff’s statements

about the intensity, persistence, and limiting effects of his symptoms. (Tr. 47). Plaintiff did not

follow up with a surgeon since January 2018 in regards to his neck and physical signs of neck or

upper extremity symptoms were absent. (Tr. 47). Plaintiff was not given anything stronger than

NSAIDs for pain in primary care visits in 2018. Imaging in January 2019 showed stable fusion;

Plaintiff did not complain about his neck or upper extremities in March 2019. (Tr. 47). In April

2018, use of splints at night provided relief from carpal tunnel symptoms. Plaintiff did not take

medication for neuropathic pain. (Tr. 47). The ALJ explained how she provided some


                                                11
     4:20-cv-00788-TER          Date Filed 04/15/21        Entry Number 47         Page 12 of 14




accommodations in the RFC determination:

        Due to the condition of his cervical spine, he is limited to only occasional climbing
        of ramps or stairs and only occasional balancing, stooping, kneeling, crouching, and
        crawling. The claimant testified that he had ongoing problems with neck pain, which
        radiated into his right upper extremity. Therefore, he can perform no more than
        occasional overhead reaching and no more than frequent reaching in all other
        directions with the right upper extremity. Due to carpal tunnel syndrome and/or ulnar
        neuropathy, the claimant can perform no more than frequent fingering bilaterally

(Tr. 47). On exam in January 2018, Plaintiff had normal ambulation, intact coordination, and 5/5

upper extremity strength. (Tr. 47). The ALJ only found non-examining opinions to be partially

persuasive in that they found a reduced medium RFC and the ALJ found additional postural

limitations and a light RFC and limited reaching down to no more than occasional reaching overhead

on the right. (Tr. 48).

Gastrointestinal

        The ALJ found Plaintiff’s history of hernia surgery as a non-severe impairment:

        The claimant underwent hernia repair surgery in June 2016. At the time of surgery,
        he was having pain from his hernia with physical exertion and lifting (Exhibit B11F).
        The claimant has since reported potentially related issues with diarrhea, abdominal
        pain, and urinary frequency or incontinence in primary care visits (Exhibit B12F p.
        6; Exhibit B14F pp. 2-3). He testified to these problems during the hearing, saying
        that he had needed to go to bathroom frequently while he was still working. At this
        point, there is no evidence of a recurrent hernia. There is also no diagnostic evidence
        of a serious gastrointestinal or urinary tract problem. Treatment has been
        conservative so far, focusing on the claimant's admittedly poor diet and lack of fiber.
        The possibility of a referral to a GI specialist was considered, but has not yet
        occurred (Exhibit B12F p. 6). Given this evidence, I find the claimant's hernia-related
        symptoms to be non-severe.

(Tr. 41-42). As to Plaintiff’s report of diarrhea in April 2018, Plaintiff’s provider stated Plaintiff had

a diet that contained no fruits and no vegetables. Plaintiff was educated on a fiber rich diet and

probiotics. (Tr. 575). Plaintiff was to be seen again in May 2018; there is no record of Plaintiff



                                                   12
     4:20-cv-00788-TER         Date Filed 04/15/21       Entry Number 47         Page 13 of 14




attending the visit. (Tr. 575). Plaintiff’s final primary care visit before the ALJ was in March 2019

and Plaintiff complained of stomach pain, citing Exhibit B14F. (Tr. 46). Plaintiff stated at the visit

establishing care that he was there for “disability” and brought a bag of medical records. (Tr. 593).

Upon exam, Plaintiff had mild upper quadrant tenderness. (Tr. 593). Plaintiff was advised he needed

to follow up with a disability doctor for evaluation of disability. (Tr. 594). Further, Defendant notes

that while Plaintiff testified he stopped working because of diarrhea, he separately told the SSA that

Amazon fired him because he had problems working with computers. (Tr. 100). At the Step Five

finding, the ALJ noted questions asked to the VE by Plaintiff’s attorney and the ALJ noted “again

the claimant’s limited and conservative treatment for issues with diarrhea and/or urinary

incontinence/frequency.” (Tr. 49).

       The ALJ addressed Plaintiff’s records and impairments in accordance with the applicable,

law, regulations, and policies. The ALJ’s findings as to impairments, subjective symptom

evaluation, opinions, RFC, and Step Five vocational considerations are all supported by substantial

evidence. There is no merit to Plaintiff’s general arguments. Substantial evidence supports the ALJ’s

findings at each Step supporting the ultimate finding of no disability. Again, it is noted Plaintiff is

free to file a new application for his current medical concerns pursuant to 20 CFR § 404.620(a)(2).

                                        III. CONCLUSION

       This Court is charged with reviewing the case only to determine whether the findings of the

Commissioner were based on substantial evidence. Richardson, 402 U.S. at 390. Even where the

Plaintiff can produce conflicting evidence which might have resulted in a contrary decision, the

Commissioner’s findings must be affirmed if substantial evidence supported the decision. Blalock,

483 F.2d at 775. The Commissioner is charged with resolving conflicts in the evidence, and this


                                                  13
     4:20-cv-00788-TER         Date Filed 04/15/21      Entry Number 47        Page 14 of 14




Court cannot reverse that decision merely because the evidence would permit a different conclusion.

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984). As previously discussed, despite the

Plaintiff’s claims, he has failed to show that the Commissioner’s decision was not based on

substantial evidence. Based upon the foregoing, and pursuant to the power of the Court to enter a

judgment affirming, modifying, or reversing the Commissioner’s decision with remand in social

security actions under sentence four of Sections 205(g) and 1631(c)(3) of the Social Security Act,

42 U.S.C. Sections 405(g) and 1338(c)(3), the Commissioner’s decision is AFFIRMED.

                                                      s/ Thomas E. Rogers, III
April 15, 2021                                        Thomas E. Rogers, III
Florence, South Carolina                              United States Magistrate Judge




                              NOTICE OF RIGHT TO APPEAL
        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.




                                                 14
